DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,940,767 to Bacon in view of FR 1355736 (FR 736) and US Pat No 2,136,539 to Brinton.

    PNG
    media_image1.png
    682
    932
    media_image1.png
    Greyscale

Bacon discloses a paddle lock that comprises a body (2); a pivotal lever (4); a latch (5) connected to the lever; a sliding locking bolt (80) that comprises a bolt rod (82), and a retractable head (81); and a bolt driving device (10) connected to the bolt rod to push the locking bolt to extend out of the body or to retract into the body.

First, Bacon fails to disclose that the retractable head is connected to an end of the bolt rod. Bacon discloses a one-piece embodiment.

    PNG
    media_image2.png
    605
    1239
    media_image2.png
    Greyscale

FR 736 teaches that it is well known in the art to provide a lockbolt as one that comprises a retractable head (1) coupled to a bolt rod (9, 11) by means of a sliding slot (7) on the head, a connecting hole on the rod and a connecting pin (8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lockbolt described by Bacon, as one defining a head coupled to a bolt rod, as taught by FR 736, in order to provide the best available element to lock.
Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art.  
Furthermore, it would be obvious to provide the connection as one defining a sliding hole/pin connection, as taught by FR 736, in order to provide additional freedom of movement to the latchbolt.

Second, Bacon fails to disclose that the locking bolt further comprises a spring connected between the head and the rod.

    PNG
    media_image3.png
    530
    647
    media_image3.png
    Greyscale

Brinton teaches that it is well known in the art to provide a spring element (23) between a head portion (20’) and a bolt rod (21’) of a latchbolt in order to bias the lockbolt to a desired position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lockbolt described by Bacon, with a spring element, as taught by Brinton, in order to bias the lockbolt to a desired position. 

Claims 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,940,767 to Bacon in view of FR 1355736 (FR 736), US Pat No 2,136,539 to Brinton and further in view of US Pat No 6,733,050 to Yao.
Bacon, as modified by FR 736 and Brinton, fails to disclose that the latchbolt head has an inclined curved surface.

    PNG
    media_image4.png
    743
    828
    media_image4.png
    Greyscale

Yao teaches that it is well known in the art to provide a lockbolt (41) with an inclined curved surface (411) for guiding movement of the lockbolt when it contact a striker.
.

Claims 5, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,940,767 to Bacon in view of FR 1355736 (FR 736), US Pat No 2,136,539 to Brinton, US Pat No 6,733,050 to Yao and further in view of US Pat No 1,846,364 to Schlage.
Bacon, as modified by FR 736, Yao and Brinton, fails to disclose that the head of the lockbolt comprises a hole that receives and mount the spring element so as to abut an end of the head and an end of the bolt rod. Brinton teaches that the spring is around the bolt rod.

    PNG
    media_image5.png
    692
    1661
    media_image5.png
    Greyscale

Schlage teaches that it is well known in the art to provide the head (20) of a lockbolt with a hole to accommodate an end of a spring (28) and the other end on a stub (27) of a bolt rod (26).
.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 9,940,767 to Bacon in view of FR 1355736 (FR 736) and US Pat No 2,136,539 to Brinton and further in view of US Pat No 1,846,364 to Schlage.
Bacon, as modified by FR 736 and Brinton, fails to disclose that the head of the lockbolt comprises a hole that receives and mount the spring element so as to abut an end of the head and an end of the bolt rod. Brinton teaches that the spring is around the bolt rod.

Schlage teaches that it is well known in the art to provide the head (20) of a lockbolt with a hole to accommodate an end of a spring (28) and the other end on a stub (27) of a bolt rod (26).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the spring described by Bacon, as modified by FR 736 and Brinton accommodated between a stub on the bolt rod and a hole on the head, as taught by Schlage, in order to securely mount the spring in place.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 2, 2021